Citation Nr: 0302350	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for the service-connected 
paroxysmal peripheral vasoconstriction, currently evaluated 
as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The Board remanded the case in February 2001 
for additional development of the record and it is now ready 
for appellate review.

The veteran's representative has stated, in its brief on 
appeal, that the issue now on appeal is "[e]ntitlement to 
service connection for Raynaud's syndrome."  That is not the 
issue before the Board.  The veteran's service-connected 
condition in issue, whether properly diagnosed as Raynaud's 
or as peripheral vasoconstriction, is rated analogous to 
Raynaud's, and the issue before the Board is whether it 
warrants a higher evaluation.


FINDING OF FACT

The veteran's service-connected peripheral vasoconstriction, 
currently diagnosed as Raynaud's disease, is manifested by 
numbness and coldness of the fingers and right foot and 
blanching of the digits approximately once every two weeks.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected peripheral vasoconstriction, currently 
diagnosed as Raynaud's disease, have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7117 (1997 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.

The veteran's claim for an increased rating for his service-
connected disability was received in October 1997.  There are 
no particular application forms required for an increased 
rating claim.  Thus, there is no issue as to provision of a 
form or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In March 1999, the veteran indicated that he had received a 
diagnosis of Raynaud's disease at VA Medical Centers in 
Jackson, Mississippi and St. Petersburg, Florida.  He did not 
identify dates of treatment.  VA outpatient treatment records 
dated from October 1998 to September 2002 are of record.  The 
veteran submitted copies of private medical records which did 
not show any treatment for the service-connected disability.  

In February 2001, the Board remanded the case for additional 
development of the evidence.  By letter dated in April 2001, 
the RO notified the veteran of the VCAA.,  The RO advised the 
veteran that it would assist in obtaining medical records, 
employment records and records from other federal agencies.  
He was advised to identify all relevant records pertaining to 
the claim and to submit release forms for those records so 
that the RO could request any additional evidence in support 
of his claim.  The veteran has not identified any additional 
medical records that have not been obtained which are 
pertinent to his claim.  VA has satisfied the duty to tell 
the veteran what information and evidence is needed to 
substantiate the claim and what evidence he must provide and 
what VA will obtain or request on his behalf.

By rating action in February 1999, the veteran's claim for an 
increased rating for the service-connected disability was 
denied.  The statement of the case (SOC) was issued August 
1999.  A supplemental statement of the case (SSOC) was issued 
in September 2002.  The rating decision, the SOC and SSOC 
together listed the evidence considered, the legal criteria 
for evaluating the claim, an analysis of the facts as applied 
to the applicable law, regulations and criteria, and informed 
the veteran of the information and evidence necessary to 
substantiate the claim. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's VA treatment records and he has submitted 
copies of private treatment records.  The veteran has not 
identified any additional VA or private treatment records 
with regard to his claim.  There is no reasonable possibility 
further assistance might substantiate the claim.  See 38 
U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in October 
1998 and July 2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the September 2002 SSOC.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 


II.  Entitlement to an increased rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2002).

The veteran's service-connected paroxysmal peripheral 
vasoconstriction is rated as analogous to Raynaud's disease 
under Diagnostic Code 7117 and a 20 percent rating is 
currently in effect.  At the time service connection was 
granted for the disability, by rating action in September 
1956, it was indicated that the service medical records 
showed treatment for a circulatory disturbance thought to 
possibly be Raynaud's disease, but not definitively diagnosed 
as such.  The diagnosis shown on VA examination in August 
1956 was paroxysmal peripheral vasoconstriction and it was 
concluded that Raynaud's disease could not be fully 
substantiated.  It was indicated, however, the veteran's 
symptoms might represent an early manifestation of the 
disease.

The veteran submitted his claim for an increased rating in 
October 1997.  The rating criteria for evaluating diseases of 
the arteries and veins, including Diagnostic Code 7117, were 
revised, effective January 12, 1998.  See 62 Fed. Reg. 65,207 
(December 11, 1997).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date. VAOPGCPREC 3-2000; see also 38 
U.S.C.A. § 5110(g) (West 2002).  

Prior to January 12, 1998, Diagnostic Code 7117 provided that 
a 20 percent evaluation was appropriate for Raynaud's disease 
with occasional attacks of blanching or flushing; a 40 
percent evaluation required frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis; and a 60 
percent evaluation required multiple painful, ulcerated 
areas; and a 100 percent evaluation required severe form with 
marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement.

As reflected by a note following this code, the evaluations 
in excess of 20 percent under Diagnostic Code 7117 are for 
application to unilateral involvements.  With bilateral 
involvements separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent will be added 
to the evaluation for the more severely affected extremity 
only, except where the disease has resulted in an amputation.  
The resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  The 20 percent evaluations 
are for application to unilateral or bilateral involvement of 
both upper and lower extremities.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (1997).

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  A 20 percent evaluation is provided when there are 
characteristic attacks occurring four to six times a week.  A 
40 percent evaluation is provided when there are 
characteristic attacks occurring at least daily.  A 60 
percent evaluation is provided when there are two or more 
digital ulcers and a history of characteristic attacks.  A 
100 percent evaluation is provided with two or more digital 
ulcers plus autoamputation of one or more digits and history 
of characteristic attacks.  According to the note following 
these criteria, for purposes of this section, characteristic 
attacks consist of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias and precipitated by exposure to 
cold or by emotional upsets.  Further, the note dictates that 
these evaluations are for the disease as a whole, regardless 
of the number of extremities involved or whether the nose and 
ears are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(2002).

On VA vascular examination in October 1998, the veteran 
reported that during the winter and even the summer his 
hands, foot and end of the stump of the left above the knee 
amputation got cold.  He reported a history of right leg 
swelling and constant tingling in his fingers.  On 
examination pulses were palpated.  Examination of positive 
for chronic venous insufficiency changes of the right leg.  
The upper extremities were reported to be normal.  The 
impression was mild chronic venous insufficiency by 
examination and history, not typical Raynaud's picture.  

An October 1998 VA heart examination noted a history of 
Raynaud's disease and noted that the veteran reported ongoing 
problems.  That examination noted some edema nearly to the 
right knee of the right lower extremity and did not report 
any findings regarding the hands.  The impression included 
long-standing history of Raynaud's disease.

On VA examination in July 2002, the veteran reported that 
Raynaud's disease had gradually worsened and he had 
significant numbness and sensation of cold in his fingers, 
particularly severe in the winter when he is forced to wear 
gloves.  He complained of numbness in his ears, fingers and 
right foot and a decreased sensation in obvious areas during 
attacks.  He also reported a sensation of cold feeling in his 
stump of the above the knee amputation secondary to an 
automobile accident in 1956.  He reported that he had one 
attack of his Raynaud's disease approximately every two weeks 
with increased frequency during cold weather.  It was noted 
that he did not have a specific diagnosis of peripheral 
vascular disease and did not walk so it is impossible to 
assess claudication.  The veteran reported that he last 
worked in 1994 when he had to quit due to pain in his hands.  
On physical examination, extremities showed 1+ edema in the 
right leg.  Dorsal pedis and posterior tibialis were 1+ 
bilaterally.  Radial pulses were 2+ bilaterally in the arms.  
Strength was 5/5 throughout and sensation was grossly intact 
to light touch throughout.  The examiner concluded that 
Raynaud's disease, diagnosed in service, has become 
progressively worse over the years and that the veteran will 
have attacks approximately once every two weeks, which are 
manifested by numbness in his ears, fingers and right foot.  
He also reported that his fingers turn white.  It was noted 
that he will occasionally need help dressing during severe 
attacks and is unable to work with his hands on a consistent 
basis due to numbness in his fingers and pain in his hands, 
particularly when exposed to cold.  It was found that there 
was no evidence of significant peripheral vascular disease.  

In this case, the old rating criteria appear to be more 
beneficial, although even the old criteria support no more 
than the current 20 percent evaluation.  Under the old rating 
criteria, the veteran has no more than occasional attacks of 
blanching of his fingers.  Frequent vasomotor disturbances 
characterized by blanching, rubor and cyanosis are not shown.  
In fact, there is no finding of rubor and cyanosis at any 
time.  Multiple painful, ulcerated areas required for a 60 
percent evaluation are not shown.

Under the new criteria, the veteran's condition would not 
warrant even a 10 percent evaluation, as he does not have 
characteristic attacks one to three times a week.  The 
blanching of his fingers is reported to occur about once 
every two weeks.  His numbness, which occurs reportedly every 
two weeks as well, is not listed as a symptom of a 
characteristic attack under the rating criteria.  Even if the 
Board were to consider numbness as equivalent to pain and 
paresthesias contemplated in the rating criteria, the attacks 
are far less frequent than required to support a higher 
evaluation under the new rating criteria.  

Accordingly, the preponderance of the evidence is against a 
higher rating under either the old or the new criteria.  The 
evidence is not in equipoise, so there is no reasonable doubt 
to be applied.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased rating for service-connected 
paroxysmal peripheral vascoconstriction, currently diagnosed 
as Raynaud's disease and evaluated as 20 percent disabling, 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

